Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF WELLS-GARDNER ELECTRONICS CORPORATION ARTICLE I OFFICES SECTION 1.Principal Office.The principal office of the Corporation in the State of Illinois shall be located at 9500 West 55th Street, Suite A, in the City of McCook, State of Illinois. SECTION 2.Other Offices.The Corporation may have and maintain such other business office or offices, either within or without the State of Illinois, as the Board of Directors may from time to time determine. SECTION 3.Registered Office.The registered office of the Corporation required by the Business Corporation Act of 1983 to be maintained in the State of Illinois may be, but need not be, identical with the principal office of the Corporation in the State of Illinois, and the address of the registered office may be changed from time to time by the Board of Directors. ARTICLE II SHAREHOLDERS SECTION 1.Annual Meeting.The annual meeting of the shareholders of the Corporation, beginning with the year 1981, shall be held on the second Tuesday of May in each year, or on such other date in such year as the Board of Directors shall determine, for the election of directors and for the transaction of such other business as may properly come before the meeting.If the day fixed for the annual meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day.If the election of directors shall not be held on the day designated herein for the annual meeting, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as such meeting can conveniently be convened and held. SECTION 2.Special Meetings. Special meetings of the shareholders may be called by the Chairman of the Board of Directors,the President, the Board of Directors or by a shareholder or shareholders holding not less than one-fifth of all of the outstanding shares of the Corporation entitled to vote on the matter for which the meeting is called. -1- To be properly brought before the special meeting, business must be either (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (b) otherwise properly brought before the special meeting by or at the direction of the Board of Directors or (c) otherwise properly brought before the special meeting by a shareholder (or shareholders) of the Corporation holding sufficient shares to call a special meeting as provided in the first paragraph of this Section 2 and (i) being shareholder(s) of record on the record date for the determination of shareholders entitled to vote at such special meeting, on the date such shareholder(s) provide(s) timely notice to the Corporation as provided herein and on the date of the special meeting and (ii) complying with the notice procedures set forth in this Section 2.In addition to any other applicable requirements, for business to be properly brought by a shareholder before a special meeting, the shareholder must have given timely notice thereof in writing to the Secretary.To be timely, a shareholder’s notice must be delivered to and received at the principal office of the Corporation, in the case of a special meeting of shareholders, not earlier than sixty days nor later than ninety days prior to the date of the special meeting.A shareholder’s notice to the Secretary shall set forth as to each matter the shareholder proposes to be brought before the special meeting (i) a brief description of the business desired to be brought before the special meeting and the reasons for conducting such business at the special meeting, (ii) the name and record address of the shareholder proposing such business, (iii) the class and number of shares of the Corporation which are beneficially and of record owned by the shareholder and (iv) any material interest of the shareholder in such business. Notwithstanding anything in these bylaws to the contrary, no business shall be conducted at a special meeting except in accordance with the procedures set forth in this Section 2. The Chairman of a special meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with the provisions of this Section 2, and if he should so determine, he shall so declare to the meeting and such business not properly brought before the meeting shall not be transacted. SECTION 3.Place of Meetings.The annual meeting of shareholders and all special meetings of shareholders for the election of directors shall be held either at the principal office of the Corporation or at such other place suitable for the holding of a shareholders’ meeting as shall be designated in the notice thereof.Special meetings of shareholders for a purpose or purposes other than the election of directors may be held at such place, either within or without the State of Illinois, as shall be specified or fixed in the call for such meeting and the notice thereof. SECTION 4.Notice of Meeting.Written or printed notice stating the place, day and hour of the meeting of shareholders and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten (10) days (or in a case involving a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets, not less than twenty (20) days) nor more than sixty (60) days before the meeting, either personally or by mail, by or at the direction of the Chairman of the Board of Directors, the President, the Secretary or the officer or persons calling the meeting, to each shareholder of record entitled to vote at the meeting. If mailed, the notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at his address as it appears on the records of the Corporation, with postage thereon prepaid. SECTION 5.Waiver of Notice.Whenever any notice is required to be given under the provisions of these bylaws or under the provisions of the Articles of Incorporation or under the provisions of The Business Corporation Act of 1983 of the State of Illinois or otherwise, a waiver thereof in writing, signed by the person or persons entitled to such notice, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice.Attendance at any meeting shall constitute waiver of notice thereof unless the person at the meeting objects to the holding of the meeting because proper notice was not given. -2- SECTION 6.Fixing of Record Date.For the purpose of determining shareholders entitled to notice of, or to vote at, any meeting of shareholders, or of determining shareholders entitled to receive payment of any dividend, or of determining shareholders for any other proper purpose, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date to be not more than sixty (60) days prior to the date on which the particular action requiring such determination is to be taken; provided that in ease of a meeting of shareholders such record rate shall be not less than ten (10) days (or in a case involving a merger, consolidation, share exchange, dissolution or sale, lease or exchange of assets, not less than twenty (20) days) prior to the date on which such meeting is to be held. If no record date is fixed by the Board of Directors for the determination of shareholders entitled to notice of, or to vote at, a meeting of shareholders, or for the determination of shareholders entitled to receive payment of a dividend or for the determination of shareholders for any other proper purpose then the date on which notice of the meeting is mailed or the date on which formal action is taken by the Board of Directors with respect to the declaration of any dividend or with respect to any other matter requiring such determination, as the case may be, shall be the record date for such determination of shareholders.
